Lumpkin, J.
Where one indicted for a crime entered a plea of guilty, was duly sentenced, and afterwards moved to set the judgment aside on 'the ground 'that he had been induced to enter the plea by the false and fraudulent representations of two other persons “that they would see thait 'he got off with a light fine or sentence,” supporting the motion by his own affidavit only, and all of its material allegations were denied under oath by the other two persons, this court will not reverse a refusal to set the judgment aside. Judgment affirmed.